OPINION
By the Court,
Badt, J.:
Olga Silvagni Moe has appealed from the judgment appointing Michele Silvagni administrator with the will annexed and granting to him letters of administration with the will annexed.
The issue as to who should or should not be appointed administrator with the will annexed has been rendered moot by our opinion and decision of this date in case No. 4238, In the Matter of the Estate of Pietro Ottavio Silvagni, Deceased, Thomas A. Foley, Appellant, v. Michele Silvagni, Respondent, 76 Nev. 93, 349 P.2d 1062, in which we directed further proceedings in the district court for the appointment of Thomas Foley as executor of the same will of the same testator involved in this appeal. This appeal is accordingly dismissed.
McNamee, C. J., and Pike, J., concur.